Case 1:18-cv-01580-RCL Document 29-13 Filed 09/09/20 Page 1 of 2




                     EXHIBIT 10
       Case 1:18-cv-01580-RCL Document 29-13 Filed 09/09/20 Page 2 of 2


From:            Darby, Michael
To:              Miller, Mark E
Cc:              Cason, Winona; Farley, Evan
Subject:         FW: Miller"s Telework
Date:            Tuesday, March 19, 2013 4:50:00 PM


Mark,
Can you do this for me tomorrow.
From: Cason, Winona
Sent: Tuesday, March 19, 2013 4:49 PM
To: Darby, Michael
Cc: Willenbucher, Timothy; Farley, Evan
Subject: Miller's Telework
Hi Michael
Based on the fact that Mark’s “trial period” was supposed to end in January and it’s now
mid-March and we’re just receiving a medical telework request, we need to get some
documentation together on timeline of events. The current medical telework request is
definitely not a problem for 30 days, with a requirement to update request/supporting
medical documentation every 30 days. However, since Mark’s been living in Oklahoma now
for right at six months, while drawing DC pay, we may have to have a discussion about back
pay.
I know Mark’s wife has health problems and he also was exhibiting some prior to receipt of
the telework agreement, so let’s start with a simple timeline that shows what factors were
considered starting in January that resulted in his delayed return per original agreement
and go from there. Doable by end of week?
Winona Cason, Executive Officer
FEMA Office of the Chief Financial Officer
Patriots Plaza, Washington, DC
202-302-8961
Winona.cason@dhs.gov




                                                                                   FEMA 000152
